     Case: 3:20-cv-00118-MPM-DAS Doc #: 11 Filed: 07/31/20 1 of 1 PageID #: 29




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


TAMARA BROWN                                                                         PLAINTIFF

V.                                                       CIVIL ACTION NO. 3:20-CV-118-DAS

SMILE CENTER, et al.                                                           DEFENDANT(S)


                                              ORDER

       The plaintiff motion for failure to make disclosure or to cooperate in discovery is denied.

The defendants have not been served in this action. After the parties have answered, the court

will issue an order setting the Case Management Conference and commencing the beginning of

discovery. To the extent that the defendants may not have responded to requests for medical

records prior to the filing of suit, Fed.R.Civ.P. 37 is inapplicable.

       SO ORDERED this the 31st day of July, 2020.




                                               /s/ David A. Sanders
                                               U.S. MAGISTRATE JUDGE
